Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Morehouse (Reg. No. 38,565) on 2/9/21.

The application has been amended as follows: 

Please amend claims 27 and 28 as follows:

27. (Currently Amended) Method for performing an electronic transaction between a first transaction party and a second transaction party using an electronic device operated by the first transaction party, the electronic device having an operating system creating a run-time environment for user applications, the method comprising:
providing a private key in a memory of said electronic device, wherein the private key is encrypted, when the private key is stored in said memory, a decryption key for decrypting the private key being incorporated in the electronic device, said decryption key being inaccessible to said user, to any user-operated software, and to said operating system, wherein the private 
providing authentication software in said electronic device, the private key being accessible to said authentication software;
activating the authentication software to generate a digital signature from the private key, wherein the authentication software is run in a secure processing environment inaccessible to said operating system;
providing the digital signature to the second transaction party.


28. (Currently Amended) An electronic device comprising:
a network interface configured for an electronic transaction between a first transaction party, and a second transaction party, wherein the electronic device is operated by the first transaction party;
a processor configured for an operating system creating a run-time environment for user applications;
a memory storing a private key, wherein the private key is encrypted, when the private key is stored in said memory, a decryption key for decrypting the private key being incorporated in the electronic device, said decryption key being inaccessible to said user, to any user- operated software, and to said operating system, wherein the private key is decrypted in a secure processing environment inaccessible to said user and to any user-operated software; and
a memory storing authentication software, the private key being accessible to said authentication software;


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner has considered the applicants’ amendments and arguments, as well as the examiner’s amendments, and finds them sufficient to overcome all outstanding issues.  As such, all objections and rejections are withdrawn.
Claims 1, 2, 5-15, 21, 22, and 26-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T HENNING/Primary Examiner, Art Unit 2491